Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
2.	Claims 1, 3, 12-13 and 18 are all the claims.
3.	Claims 1, 3, 12-13 and 18 are amended and Claims 14-17 and 19 are canceled in the Response of 1/18/2022.
4.	Claims 1, 3, 12-13 and 18 are all the claims under examination.
5.	Applicants amendment to the claims raises new grounds for objection and rejection. 

Information Disclosure Statement
6.	The IDS of 1/18/2022 has been considered and entered. The initialed and dated 1449 form is attached.




Withdrawal of Rejections
Double Patenting
7.	The provisional rejection of Claims 1, 3, and 12-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 and 21 of copending Application No. 16/656293 (reference application US 20200046817) is moot for the canceled claims and withdrawn for the pending claims. 
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent to issue for Application No. 16/656293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, second paragraph
8.	“b)” The rejection of Claim 1 and the dependent claims thereof in lacking antecedent basis for the limitation "the boost vaccination" is moot for the canceled claims and withdrawn for the pending claims.  
	Applicants have amended the claims to clarify and distinguish a prime vaccination with a vaccine at a first dose from a boost vaccination with the vaccine at a second dose.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	The rejection of Claims 1, 3, 12-13 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained for the pending claims.
The rejection was set forth and maintained as follows:
“The omitted steps are: the measurement of the intended outcome for the method invention of stimulating any immune response in the individual whereby the response is directed against the tumor. The specification teaches assays for measuring an immune response as those for [0072; 0078] TNFa and IFNgamma ELISPOT, yet the invention method steps are devoid of any assay measurements.”
“The ordinary artisan is not apprised of what aspect of an immune response is required to be stimulated by the timed treatment combination, e.g., B-cells, T-cells (and subsets thereof), NK cells, macrophages, neutrophils, dendritic cells, etc. or combinations thereof. The ordinary artisan is not apprised of what a stimulation index is for any immune response against just any tumor following the steps of the method much less in order to obtain a treatment effect. Notably, the method claim recites “timed treatment combination” which under the BRI standard more than suggests a treatment effective outcome. It is not clear how the intended outcome of the method is determined absent some extraneous step(s) to the actual timed treatment combination.”

Applicants allege the amended recited steps for the method inventions “clearly state the method for stimulating an immune response a tumor.”
Response to Arguments
The precise combination of therapeutic agents (i.e., vaccine, N-830, “binding means” for PD1 and/or PD-L1, and IL-12) shown in the specification by way of examples, do not yield the stimulation of just any kind of immune response in the individual much less in the treatment thereof. The stimulation of any immune response is vague in terms of: the “stimulation” or “eliciting” being relative to a reference, and the absence a measurable intended outcome (i.e., TNFa and IFNgamma) as an indicia for “stimulation” (Claim 1) or elicitation (Claim 12) of an immune response. The precise biasing of an immune response towards a Th1 profile”.
The rejection is maintained.

Withdrawn in Part/ Maintained in Part
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 1, 3, 12-13 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	a) Applicants allege in separating the prime-boost into two separate steps: administering a first and second dose of the vaccine overcomes the rejection.
	Response to Arguments
This aspect of the rejection is withdrawn in view of the amendments to recite the method invention comprising prime boost and boost vaccine steps.

b) Applicants allege that separating the vaccine administration in a time-wise manner would address the distinction between the reagents used in the method for the vaccine reagent.
Response to Arguments
	Applicants have not addressed the outstanding grounds for rejection for the lack of written description support in the genus of reagents comprising a “vaccine” irrespective of whether the vaccinations are separated in time. The invention is allegedly the discovery of tumor-associated neoantigens (i.e., title of the invention). The entire application is devoid of structural data (i.e., amino acid sequence and/or nucleic acid sequence) for any of the neoantigens described in the experimentation. 
	The specification teaches the identification of “51 potential neoepitopes” shared among two tumors in Table 1 and from amongst which were further selected for high expression and high affinity for binding MHC. “Thirteen peptides, representing the top 10 peptides from both metrics were synthesized.” What is deducible from these data are that “a vaccine strategy incorporating a pool of four 9-mer neoepitope peptides (Jak, Olfr99, Ptgfr and Trp53)” was used in experimentation. Nowhere in the entire application are there any data on the structures for the 9-mer epitopes. There is no Sequence Listing filed for this application. Accordingly, the ordinary artisan cannot deduce much less even reproduce the data described in the application for the neoepitope antigens much less those 9-mer epitopes used in the experiments. The entire application is devoid of a structure/function correlation for the neoepitopes alone much less in combination with the reagents of the methods. 
	The specification teaches examples of the “vaccine composition” comprising “a bacterial, a yeast, or a viral vaccine composition” [0010, 0017]. Here is the case that Applicants have not shown themselves to be in possession of the claimed method invention where just any “vaccine composition” being combined with the reagents for N-830, “binding means” for PD1 and/or PD-L1, and IL-12 along with the recited regimen steps would yield the outcome of stimulating or eliciting any immune response, in vivo.

MPEP 2163 stating in part:

    PNG
    media_image1.png
    913
    797
    media_image1.png
    Greyscale

The rejection is maintained.

	c) Applicants allege under MPEP 2181, a claim reciting an element in means-plus-function language complies with the requirements of 35 U.S.C. 112(b) and 35 U.S.C. 112(a) so long as the specification discloses adequate structure (or material or acts for performing the recited function. In this case, the specification at paragraph [0056] mentions pembrozilumab and nivolumab as examples of means for binding PD1. Moreover, the specification at paragraphs [0056] and [0070] mentions atezolizumab, avelumab, durvalumab, and 10F.9G2 as means for binding PDL1.
	Response to Arguments
Applicants analysis focuses on one aspect/reagent of the claimed invention rather than the whole of the method (MPEP 2163 “An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole…”). That examples of different anti-PD-1 and anti-PD-L1 antibodies are taught in the specification is not challenged. Here Applicants have not shown themselves to be in possession of the genus or those antibodies that when in combination with the instant claimed reagents according to the regimen as a whole would yield the intended method outcomes. 
The “means” is also inclusive of moieties that have cross-reactive binding for both PD-1 and PD-L1 as per the “and” language of the claim. The specification does not demonstrate a single prophetic or working example of a reagent/ means having cross-reactive binding for both PD-1 and PD-L1.
	The rejection is maintained.

d) Applicants have amended the methods for each of Claims 1 and 12 to replace the administration of IL-15 to the individual with the administration of N-803 to the individual. 
This aspect of the rejection is withdrawn in view of the amendment.However, it raises new grounds for rejection set forth below.
	Conclusion
Nowhere in the claimed methods are the vaccine regimens described by a 9-mer peptide structure that correlates with a function alone and in combination with the other method reagents in the process steps.  Nowhere do the claims suggest the use of neoepitopes having a structure/function correlation with the method endpoint. The ordinary artisan cannot even look to the application for those peptides used in the experiments. Applicants have failed to show the structure for epitopes/regions of the target antigen that would provide the claimed functional properties required of the vaccine. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera of vaccines that in combination with the method steps and reagents would yield the claimed outcomes.
	The rejection is maintained.
	
Scope of Enablement
11.	The rejection of Claims 1, 3, 12-13 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for the method regimen comprising the combination of reagents of vaccine/ neoepitopes of Jones et al (US20190134174 and/or  US20190125852), N-803, the anti-PDL1 antibody (10F.9G2, BioXCell), and IL-12, 
does not reasonably provide enablement for the genus of vaccines and the genus of “means” that bind either or both of PD-1 and/or PD-L1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

	Applicants allege that all of the amendments made to the claims overcome the outstanding rejection under enablement.
	Response to Arguments
	a) The comments set forth under the written description rejection are incorporated herein for purposes of brevity.
b) The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). Again and as re-stated herein throughout the rejections, the application is entirely bereft of sequence information and data on the structures of those peptides made and used in the working examples. Also see Rasmussen v. Smith Klein Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions' consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked."
c)   Jones et al (US 20190134174 and/or US 20190125852) teaches methods of enhancing the immune response using vaccine vectors encoding the a HER2/neu antigen fragment from a native HER2/neu protein, where the method steps involve the administration of those reagents instantly claimed and comprising:
tumor neo-epitopes as used herein are tumor-specific epitopes, such as EQVWGMAVR (SEQ ID NO: 6) or CQGPEQVWGMAVREL (SEQ ID NO: 7) (R346W mutation of FLRT2), GETVTMPCP (SEQ ID NO: 8) or NVGETVTMPCPKVFS (SEQ ID NO: 9) (V73M mutation of VIPR2), GLGAQCSEA (SEQ ID NO: 10) or NNGLGAQCSEAVTLN (SEQ ID NO: 11) (R286C mutation of FCRL1), RKLTTELTI (SEQ ID NO: 12), LGPERRKLTTELTII (SEQ ID NO: 13), or PERRKLTTE (SEQ ID NO: 14) (S1613L mutation of FAT4), MDWVWMDTT (SEQ ID NO: 15), AVMDWVWMDTTLSLS (SEQ ID NO: 16), or VWMDTTLSL (SEQ ID NO: 17) (T2356M mutation of PIEZO2), GKTLNPSQT (SEQ ID NO: 18), SWFREGKTLNPSQTS (SEQ ID NO: 19), or REGKTLNPS (SEQ ID NO: 20) (A292T mutation of SIGLEC14), VRNATSYRC (SEQ ID NO: 21), LPNVTVRNATSYRCG (SEQ ID NO: 22), or NVTVRNATS (SEQ ID NO: 23) (D1143N mutation of SIGLEC1), FAMAQIPSL (SEQ ID NO: 24), PFAMAQIPSLSLRAV (SEQ ID NO: 25), or AQIPSLSLR (SEQ ID NO: 26) (Q678P mutation of SLC4A11) [0091];
the adenoviral vaccines described herein may also be administered as part of a prime and boost regimen A mixed modality priming and booster inoculation scheme may result in an enhanced immune response; a method of priming a subject with a plasmid vaccine, such as a plasmid vector comprising nucleic acid sequences encoding one or more tumor antigens such as a HER2/neu antigen or epitope, by administering the plasmid vaccine at least one time, allowing a predetermined length of time to pass, and then boosting by administering the adenovirus vector [0219];
 in diseases, the disease can co-opt immune-checkpoint pathways as mechanism for inducing immune resistance in a subject [0305]; induction of immune resistance or immune inhibitory pathways in a subject by a given disease can be blocked by molecular compositions such as antibodies against PD-1 or PD-L1 [0306-0307];
the IL-15 super agonist is a biologically active protein complex of two IL-15N72D molecules and a dimer of soluble IL-15R.alpha./Fc fusion protein, also known as ALT-803 [0209]; and 
generating an immune response may comprise a shift from a Th2 type response to a Th1 type response or in certain embodiments a shift from a Th1 type response to a Th2 type response. In other embodiments, generating an immune response may comprise the stimulation of a predominantly Th1 or a Th2 type response [0355] where in shifting the preference is toward Th1, the administration of IL-12 is preferred.

Applicants have failed in their presentation of the figure data to describe with even reasonable sufficiency the structure of the neoepitope component of the method invention and nowhere mention, address or incorporate by amendment those examples of 9-mer neoepitopes (or 25-mer neoepitopes) relied upon in the experimentation. Even assuming, arguendo, synergy is a desired outcome, the specification taches at [0078] “Using the treatment regimen outlined in Fig. 6D, N- 803 and anti-PD-L1 synergized to increase the immunogenicity of the 9-mer, but not 25-mer neoepitope vaccines in tumor bearing animals (Figs. 6E and 6F). This enhancement in immunogenicity seen when combining our 9-mer neoepitope vaccine with N-803 and anti-PD-L1 correlated with only a slight, but significant increase in the survival of treated, as compared to control, animals (Fig. 6G). This survival benefit was seen only in animals mounting a robust immune response against vaccine components, as assessed by performing an ELISPOT using peripheral blood collected from animals on day 13 of tumor growth (Fig. 6H).” Nevertheless, none of the neoepitopes are shown by their structure for the ordinary artisan to even discern which produce a synergistic effect from those that do not. Still more, the claimed subject matter is not required to produced a predictable synergistic outcome.
The ordinary artisan must be enabled to make and use the claimed invention as a whole. Here, the Application does not even meet this threshold where the description of the neoepitopes is not disclosed. The ordinary is required to repeat the method steps for both making and testing the peptides with no certainty of whether the peptides are predictable in their capacity to be combined with the other method reagents to provide the required therapeutic outcome. (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).
Applicants have not responded to this aspect of the rejection. The Response is incomplete.
The rejection is maintained.


Written Description
12.	The rejection of Claims 1, 3, 12-13 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants allege that the specification provides several hypothetical examples of anti-PD-1 and anti-PD-L1 antibodies from which to choose for the method.
Response to Arguments
For purposes of brevity, see the arguments presented under both written description and enablement rejection maintained as herein above.
The support in the specification is shown for only the anti-PDL1 antibody, (10F.9G2, BioXCell) at [0071] as being in combination with the other reagents for the regimen administered to the individual. There is no actual support for an anti-PD-1 combination with the reagents of the claimed method.
More notably is that the “means” can take on any form and is not limited to an antibody but may be, e.g., the corresponding ligand for each of the immune checkpoint entities. The meaning of a “means” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), vaccine epitopes, a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the term and that would possess the ability to be administered to the subject in need thereof in order to treat any cancer.
The “means” is also inclusive of moieties that have cross-reactive binding for both PD-1 and PD-L1 as per the “and” language of the claim. The specification does not demonstrate a single prophetic or working example of a reagent/ means having cross-reactive binding for both PD-1 and PD-L1.
The rejection is maintained.

New Grounds for Objection
Claim Objections
13.	Claim 1 is objected to because of the following informalities: in the amendments to Claim 1, Applicants omitted the inclusion of a semi-colon after the phrase “administering to the individual a means for binding PD1 and/or PDL1 after the N-803.” Appropriate correction is required.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1, 3, 12-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 3, 12-13 and 18 are indefinite for reciting “N-803” which is a laboratory name for a reagent. It does not have a clear, universally accepted meaning in the art. The term constitutes a desideratum since it defines the general structure of an IL15 superagonist fusion protein (see [0078] of the specification) with unspecified amino acids and entirely in terms of the result to be achieved in the method step combination of reagents, i.e., stimulating or eliciting an immune response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1, 3, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20190134174 and/or US 20190125852).
	The interpretation of the method invention is discussed herein throughout.
	The claimed method is prima facie obvious over JONES.
Jones et al (US 20190134174 and/or US 20190125852) teaches methods of enhancing the immune response using vaccine vectors encoding a tumor antigen fragment from a native tumor protein. 
[0026] In some aspects, the enhanced immune response is a cell-mediated or humoral response. In some aspects, the enhanced immune response is an enhancement of B-cell proliferation, CD4+ T cell proliferation, CD8+ T cell proliferation, or a combination thereof. In some aspects, the enhanced immune response is an enhancement of IL-2 production, IFN-.gamma. production or combination thereof. In some aspects, the enhanced immune response is an enhancement of antigen presenting cell proliferation, function or combination thereof.
[0028] In some aspects, the method further comprises administering to the subject a chemotherapy, radiation, a different immunotherapy, or a combination thereof.
The methods taught in Jones involve the administration of those reagents instantly claimed and comprising:
a) tumor neo-epitopes as used herein are tumor-specific epitopes, such as EQVWGMAVR (SEQ ID NO: 6) or CQGPEQVWGMAVREL (SEQ ID NO: 7) (R346W mutation of FLRT2), GETVTMPCP (SEQ ID NO: 8) or NVGETVTMPCPKVFS (SEQ ID NO: 9) (V73M mutation of VIPR2), GLGAQCSEA (SEQ ID NO: 10) or NNGLGAQCSEAVTLN (SEQ ID NO: 11) (R286C mutation of FCRL1), RKLTTELTI (SEQ ID NO: 12), LGPERRKLTTELTII (SEQ ID NO: 13), or PERRKLTTE (SEQ ID NO: 14) (S1613L mutation of FAT4), MDWVWMDTT (SEQ ID NO: 15), AVMDWVWMDTTLSLS (SEQ ID NO: 16), or VWMDTTLSL (SEQ ID NO: 17) (T2356M mutation of PIEZO2), GKTLNPSQT (SEQ ID NO: 18), SWFREGKTLNPSQTS (SEQ ID NO: 19), or REGKTLNPS (SEQ ID NO: 20) (A292T mutation of SIGLEC14), VRNATSYRC (SEQ ID NO: 21), LPNVTVRNATSYRCG (SEQ ID NO: 22), or NVTVRNATS (SEQ ID NO: 23) (D1143N mutation of SIGLEC1), FAMAQIPSL (SEQ ID NO: 24), PFAMAQIPSLSLRAV (SEQ ID NO: 25), or AQIPSLSLR (SEQ ID NO: 26) (Q678P mutation of SLC4A11) [0091];
b) the adenoviral vaccines described herein may also be administered as part of a prime and boost regimen A mixed modality priming and booster inoculation scheme may result in an enhanced immune response; a method of priming a subject with a plasmid vaccine, such as a plasmid vector comprising nucleic acid sequences encoding one or more tumor antigens such as a HER2/neu antigen or epitope, by administering the plasmid vaccine at least one time, allowing a predetermined length of time to pass, and then boosting by administering the adenovirus vector [0219]. Jones teaches figure 2 showing a prime vaccination step followed by a boost vaccination step with the neo-epitopes:

    PNG
    media_image2.png
    565
    856
    media_image2.png
    Greyscale

c)  in diseases, the disease can co-opt immune-checkpoint pathways as mechanism for inducing immune resistance in a subject [0305]; induction of immune resistance or immune inhibitory pathways in a subject by a given disease can be blocked by molecular compositions such as antibodies against PD-1 or PD-L1 [0306-0307];
d) the IL-15 super agonist is a biologically active protein complex of two IL-15N72D molecules and a dimer of soluble IL-15R.alpha./Fc fusion protein, also known as ALT-803 [0209]; and 
e) generating an immune response may comprise a shift from a Th2 type response to a Th1 type response or in certain embodiments a shift from a Th1 type response to a Th2 type response. In other embodiments, generating an immune response may comprise the stimulation of a predominantly Th1 or a Th2 type response [0355] where in shifting the preference is toward Th1, the administration of IL-12 is preferred.
	Jones teaches 
[0319] The combination of an adenoviral-based composition and an immune pathway checkpoint modulator may result in reduction in infection, progression, or symptoms of a disease in treated patients, as compared to either agent alone. In another embodiment, the combination of an adenoviral-based composition and an immune pathway checkpoint modulator may result in improved overall survival of treated patients, as compared to either agent alone. In some cases, the combination of an adenoviral-based composition and an immune pathway checkpoint modulator may increase the frequency or intensity of disease-specific T cell responses in treated patients as compared to either agent alone.
[0240] Within certain embodiments, the adjuvant composition can be one that induces an immune response predominantly of the Th1 type. High levels of Th1-type cytokines (e.g., IFN-.gamma., TNF.alpha., IL-2 and IL-12) tend to favor the induction of cell mediated immune responses to an administered antigen.
[0447] This example describes combination treatment of cancer.  Vaccines are administered a total of 3 times and each vaccination is separated by a 3-week interval. Thereafter, bi-monthly booster injections are administered. Subjects are also administered a super-agonist/super-agonist complex, such as ALT-803, at a dose of 10 .mu.g/kg SC on weeks 1, 2, 4, 5, 7, and 8, respectively.
	[0315] Certain embodiments may provide vaccine or immunotherapies as provided herein in combination with anti-CTLA-4, anti-PD1, anti-PDL1 monoclonal antibodies, or a combination thereof, for the treatment of cancer and infectious diseases.
	Where Jones specifically teaches combination therapies based on vaccine neo-epitopes used in combination with blocking antibodies for immune checkpoint inhibitors (PD1 and PDL1) and vaccine in combination with “ALT-803” and vaccines in combination with IL-12 for improving the immune response but more so in facilitating a bias towards the T-cell component or arm of the immune response, the ordinary artisan would have found not only motivation to have produced the method but a reasonable assurance in success where the reagents disclosed in the combination of elements were art known.


Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643